               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD
DUSTIN C. LAWSON,
          Plaintiff,
v.                                  Civil Action No: 1:19-00364
FCI MCDOWELL WARDEN,

          Defendant.
                    MEMORANDUM OPINION AND ORDER

     By Standing Order, this matter was referred to United States

Magistrate Judge Dwane L. Tinsley for submission of proposed

findings and recommendations for disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   The magistrate judge submitted his

proposed findings and recommendations (“PF&R”) on May 28, 2019.

In the PF&R, Magistrate Judge Tinsley recommended that the court

dismiss plaintiff’s petition for Writ of Habeas Corpus under 28

U.S.C. § 2241 and dismiss this matter from the court’s docket.

In the alternative, the PF&R recommended that this court construe

the motion as a Motion to Vacate, Set Aside, or Correct Sentence

under 28 U.S.C. § 2255 and transfer it to the United States

District Court for the Eastern District of Kentucky.

     In accordance with the provisions of 28 U.S.C. § 636(b), the

parties were allotted fourteen days, plus three mailing days, in

which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.   The failure of any party to file

such objections constitutes a waiver of such party's right to a
de novo review by this court.   Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989); Thomas v. Arn, 474 U.S. 140 (1985).       Moreover,

this court need not conduct a de novo review when a petitioner

“makes general and conclusory objections that do not direct the

court to a specific error in the magistrate’s proposed findings

and recommendations.”   Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982).

     Plaintiff filed objections to the Proposed Findings and

Recommendation on June 12, 2019.       The court has conducted a de

novo review of the record as to those objections.      See 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo

determination of those portions of the report or specified

proposed findings and recommendations to which objection is

made.”).

     Lawson, who at the time he filed the instant action, was in

federal custody at FCI McDowell, a BOP facility in the Southern

District of West Virginia.   Lawson was serving a term of

imprisonment based upon the revocation of his term of supervised

release in the Eastern District of Kentucky.      Magistrate Judge

Tinsley concluded that Lawson’s challenge to the revocation of

his supervised release should be brought in the court of

conviction via a motion under 28 U.S.C. § 2255.      The PF&R

acknowledged the § 2255 savings clause but concluded that Lawson




                                   2
was unable to show that § 2255 was inadequate or ineffective to

address Lawson’s claims.

     Lawson objects to the PF&R’s ultimate conclusion that his

claims are not cognizable in § 2241.   In so doing, he relies on a

portion of the Advisory Committee Notes to Rule 1 of the Rules

Governing Section 2255 Proceedings which states: “The challenge

of decisions such as the revocation of probation or parole are

not appropriately dealt with under 28 U.S.C. § 2255, which is a

continuation of the original criminal action.    Other remedies,

such as habeas corpus, are available in such situations.”    Based

on the foregoing, Lawson contends that “[i]t is clear that § 2241

is the correct vehicle for this circuit to rule in favor of

petitioner.   (Exhibits 4 + 5) clarif[y] the discrepancy and

therefore petitioner objects to transfer his petition to the

Eastern District of Kentucky 6th Circuit where the violations

occurred that the petitioner has addressed in his § 2241.”     ECF

No. 8 at 3-4.

     Motions under 28 U.S.C. § 2255 are the exclusive remedy for

testing the validity of federal judgments and sentences unless

there is a showing that the remedy is inadequate or ineffective.

See Hahn v. Moseley, 931 F.3d 295, 300 (4th Cir. 2019)

(“Generally, defendants who are convicted in federal court must

pursue habeas relief from their convictions and sentences through

the procedures set out in 28 U.S.C. § 2255.”).   The remedy under


                                 3
§ 2241 is not an additional, alternative or supplemental remedy

to that prescribed under § 2255.

     “Nonetheless, § 2255 includes a ‘savings clause’ that

preserves the availability of § 2241 relief when § 2255 proves

`inadequate or ineffective to test the legality of a [prisoner’s]

detention.’”   Hahn, 931 F.3d at 300 (quoting 28 U.S.C. §

2255(e)); see also In re Jones, 226 F.3d 328, 333 (4th Cir. 2000)

(“[W]hen § 2255 proves `inadequate or ineffective to test the

legality of . . . detention,’ a federal prisoner may seek a writ

of habeas corpus pursuant to § 2241.”).   “In determining whether

to grant habeas relief under the savings clause, [a court should]

consider (1) whether the conviction was proper under the settled

law of this circuit or Supreme Court at the time; (2) if the law

of conviction changed after the prisoner’s direct appeal and

first § 2255 motion; and (3) if the prisoner cannot meet the

traditional § 2255 standard because the change is not one of

constitutional law.”   Hahn, 931 F.3d at 300-01 (citing In re

Jones, 226 F.3d at 333-34).

     The plaintiff bears the burden of showing the inadequacy or

ineffectiveness of a § 2255 motion.    See McGhee v. Hanberry, 604

F.2d 9, 10 (5th Cir. 1979).   The fact that relief under § 2255 is

barred procedurally or by the gatekeeping requirements of § 2255

does not render the remedy of § 2255 inadequate or ineffective.

See In re Jones, 226 F.3d at 332-33; Young v. Conley, 128 F.


                                   4
Supp.2d 354, 357 (S.D.W. Va. 2001); see also Cradle v. United

States, 290 F.3d 536, 538-39 (3d Cir. 2002) (“It is the

inefficacy of the remedy, not the personal inability to use it,

that is determinative.   Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant

relief, the one-year statute of limitations has expired, or the

petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”) (citations omitted).    A

section 2241 petition that seeks to challenge the validity of a

federal sentence must either be dismissed or construed as a

section 2255 motion.   Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir.

2000).

     Courts have considered the aforementioned advisory committee

note and, nevertheless, rejected the notion that probation and

supervised release revocation proceedings are not appropriately

dealt with under § 2255.   With respect to the advisory committee

note upon which Lawson relies, the United States Court of Appeals

for the Fourth Circuit stated:

          While we agree with the advisory committee notes
     that habeas corpus, i.e. a § 2241 petition, is
     appropriate to challenge a parole revocation, we are
     unpersuaded that the § 2255 remedy is inappropriate for
     probation revocations. Unlike parole revocations,
     probation revocation proceedings are continuations of
     the original criminal proceeding. A decision to grant
     or revoke parole does not require the participation of
     the sentencing court. Parole decisions are part of the
     execution of the sentence after it is imposed, rather
     than the imposition of the sentence. A probation
     revocation, on the other hand, requires the sentencing

                                 5
     court responsible for supervising the probationer to
     determine if the conditions or terms of the probation
     have been violated. The relevant parties, witnesses,
     and records will be more accessible to the sentencing
     court than to a court whose only connection to the
     challenged proceeding is the petitioner’s presence in
     this court’s jurisdiction. Furthermore, upon a
     challenge to probation revocation, the court whose
     proceedings are being attacked should be given the
     first opportunity to correct its own errors.

          We therefore hold that jurisdiction over
     challenges to probation revocation proceedings and
     sentences imposed subsequent to such proceedings lies
     in the “court whose proceedings are being attacked.”
     Napoles v. United States, 536 F.2d 722, 726 (7th Cir.
     1976); United States v. Condit, 621 F.2d 1096, 1097
     (10th Cir. 1980). Unless a petitioner shows that a §
     2255 motion is an inadequate or ineffective avenue to
     provide review over alleged deficiencies in the
     probation revocation decision, any challenge to the
     revocation proceeding or to a sentence imposed after
     revocation of probation must be by a § 2255 motion and
     not a § 2241 petition.

Milnes v. Samples, 861 F.2d 265, at *2-3 (4th Cir. 1988); see

also United States v. Wren, 682 F. Supp. 1237, 1238 n.1 (S.D. Ga.

1988) (“When a defendant challenges the constitutionality of his

revocation proceeding, however, he is challenging one aspect of

the continuing criminal case against him.   The interested

witnesses, parties and documents will all be found in the

sentencing court.”).   In affirming the district court’s dismissal

of a § 2241 petition challenging the revocation of probation, the

United States Court of Appeals for the Seventh Circuit stated

that “we need not mechanically apply the Advisory Committee’s

directions if it makes no sense to do so.   This is such a case.”

Wood v. Jenkins, 914 F.2d 260, *3 (7th Cir. 1990).

                                 6
     Courts have likewise concluded that, the advisory committee

note notwithstanding, challenges to supervised release

revocations are properly brought pursuant to 28 U.S.C. § 2255.

See Loiseau v. United States, Criminal Action No. 3:15CV417, 2016

WL 5019165, at *2 (E.D. Va. Sept. 16, 2016) (“[T]his Court’s

decision to revoke Loiseau’s supervised release and to impose a

new 46-month prison term was reviewable by means of a § 2255

motion.”); Lerma-Duenas v. Atkinson, Civil Action No. 0:13-cv-

01076-RBH, 2013 WL 5596913, *3 (D.S.C. Oct. 11, 2013)

(“Petitioner seeks relief from his federal supervised release

violation conviction and sentence.   Thus, the relief he requests

is only available, if at all, under § 2255, unless that statute

is shown to be inadequate and ineffective to test the legality of

the Petitioner’s detention.”); Littlejohn v. Mitchell, C/A No.

2:10-00843-RBH-RSC, 2010 WL 1737113, * 1 (D.S.C. Apr. 14, 2010)

(dismissing § 2241 petition challenging the revocation of

petitioner’s probation or supervised release).

     Based on the foregoing, and the fact that Lawson “has not

shown that § 2255 is an inadequate or ineffective vehicle for

obtaining the review he seeks”, Milnes, 861 F.2d at *3, this

action should be dismissed for lack of jurisdiction.

     Having reviewed the Findings and Recommendation filed by

Magistrate Judge Tinsely, the court hereby OVERRULES plaintiff’s

objections and adopts the findings and recommendations contained


                                7
therein.   Accordingly, the court hereby DISMISSES plaintiff’s

petition under 28 U.S.C. § 2241 and directs the Clerk to remove

this case from the court’s active docket.*

     Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”   28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.    Accordingly, the

court DENIES a certificate of appealability.

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to plaintiff, pro se, and counsel of record.




*
  Lawson filed several motions after the PF&R was entered,
including: 1) Application to Proceed Without Prepayment of Fees
or Costs (ECF No. 6); 2) Motion to Amend Petition for Writ of
Habeas Corpus (ECF No. 7); and Motion to Expedite (ECF No. 11).
The motion to amend elaborates on the merits of the revocation of
Lawson’s term of supervised release but not this court’s
jurisdiction to entertain his claim. These motions are DENIED.

                                 8
IT IS SO ORDERED this 30th day of March, 2020.



                           David A. Faber
                           Senior United States District Judge




                           9
